
	
		I
		112th CONGRESS
		1st Session
		H. R. 3190
		IN THE HOUSE OF REPRESENTATIVES
		
			October 13, 2011
			Mr. Cicilline
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Federal Deposit Insurance Act to prohibit
		  insured depository institutions from charging consumers fees for the use of
		  debit cards.
	
	
		1.Prohibition on fees on debit
			 cardsThe Federal Deposit
			 Insurance Act is amended by adding at the end the following:
			
				51.Prohibition on
				fees on debit cards
					(a)In
				generalAn insured depository
				institution may not charge a fee to any consumer for receiving or using a debit
				card.
					(b)Civil
				liabilityAny entity that violates subsection (a) with respect to
				a consumer is liable to that consumer in an amount equal to the sum of—
						(1)any actual damages
				sustained by the consumer as a result of the violation or damages of not less
				than $100 and not more than $1,000;
						(2)such amount of
				punitive damages as the court may allow; and
						(3)in the case of any
				successful action to enforce any liability under this section, the costs of the
				action together with reasonable attorney's fees as determined by the
				court.
						(c)DefinitionsFor purposes of this section, the terms
				consumer and debit card have the meaning given
				such terms, respectively, under section 603 of the Fair Credit Reporting Act
				(15 U.S.C.
				1681a).
					.
		
